                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 1 of 16



         UNITED STATES DISTRICT COURT FOR THE
         SOUTHERN DISTRICT OF NEW YORK


           Plymouth Beef Co., Inc.

                           Plaintiff,                                Civ. Action No. 1:20-cv-4029

                    v.                                               COMPLAINT

           Wonder Food Distributors, David Hamedan, Jack
           Hamedan, Nations Best Meat Wholesalers, Inc.,             JURY TRIAL DEMANDED
           James Hyland and Guy Robinson,

                           Defendants.



                   Plaintiff Plymouth Beef Co., Inc. (“Plaintiff”), by and through its attorneys, Foley &

         Lardner LLP, as and for its Complaint against defendants Wonder Food Distributors, David

         Hamedan, Jack Hamedan, Nations Best Meat Wholesalers, Inc., James Hyland and Guy

         Robinson (“Defendants”), alleges as follows:


                                           PRELIMINARY STATEMENT

                   1.     This is an action for infringement of Plaintiff’s trademark PLYMOUTH and its

         federally-registered trademark, PLYMOUTH and Design, and the distinctive package design (or

         trade dress) of Plaintiff’s ground beef products, arising under Section 32(1) of the Lanham Act,

         15 U.S.C. § 1114(1); for unfair competition and false designation of origin under Section 43(a)

         of the Lanham Act, 15 U.S.C. § 1125(a), for substantially related claims of trademark

         infringement and unfair competition under the statutory and common law of the State of New

         York, and for tortious interference with economic relations, all arising from the Defendants’ use

         of the identical name PLYMOUTH and a package design copying Plaintiff’s package design and




4839-0181-1644.1
                        Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 2 of 16



         associated trade dress, in connection with the production, distribution, marketing, advertising,

         promotion, offering for sale, and/or sale of Defendants’ ground beef products.


                                                     PARTIES

                   2.    Plaintiff Plymouth Beef Co., Inc. (“Plymouth”) is a New York corporation with a

         principal place of business at 355 Food Center Drive, Bronx New York 10474.


                   3.    Upon information and belief, Defendant Wonder Food Distributors (“Wonder”) is

         an unincorporated business operating from a principal place of business at 5710 Flushing Ave,

         Maspeth, NY 11378.


                   4.    Upon information and belief, Defendant David Hamedan is a principal owner of

         Wonder, with an address c/o Wonder, and together with Defendant Jack Hamedan, was

         responsible for the conduct of Wonder complained of herein.


                   5.    Upon information and belief, Defendant Jack Hamedan is a principal owner of

         Wonder, with an address c/o Wonder, and together with Defendant David Hamedan, was

         responsible for the conduct of Wonder complained of herein.


                   6.    Upon information and belief, Defendant Nations Best Meat Wholesalers, Inc.

         (“Nation’s Best”) is a New York corporation having a principal place of business at D-7 Hunts

         Point Cooperative, The Bronx, NY 10474.


                   7.    Upon information and belief, Defendant James Hyland (“Hyland”) is a principal

         owner of Nation’s Best, with an address c/o Nation’s Best, and together with Defendant Guy

         Robinson, was responsible for the conduct of Nation’s Best complained of herein.




                                                          2
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 3 of 16



                   8.     Upon information and belief, Defendant Guy Robinson (“Robinson”) is a

         principal owner of Nation’s Best, with an address c/o Nation’s Best, and together with Defendant

         James Hyland, was responsible for the conduct of Nation’s Best complained of herein.


                                           JURISTICTION AND VENUE

                   9.     This court has subject matter jurisdiction over this action pursuant to 15 U.S.C. §

         1121, 28 U.S.C. §§ 1331, and 1338(a) and (b), and pursuant to the principles of supplemental

         jurisdiction under 28 U.S.C. § 1367, because this case arises under the Federal Trademark Act,

         as amended, 15 U.S.C. §§ 1051, et seq., and because the state law claims are so related to the

         federal claims that they form part of the same case or controversy.


                   10.    This Court has personal jurisdiction over Defendants under New York Civil

         Practice Law and Rules §§ 301 and/or 302(a) because Defendants’ place of incorporation and

         principal place of business is New York and because Defendants have transacted business in

         New York and have supplied or offered to supply goods in New York in connection with matters

         giving rise to this suit.


                   11.    Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that a substantial

         part of the events or omissions giving rise to the claim occurred in this district.


                    BACKGROUND OF PLAINTIFF AND THE TRADEMARKS AT ISSUE

                   12.    For over fifty years, Plymouth has been distributing, offering for sale, and selling

         high quality, USDA-certified ground beef and burger patties in the United States under the name

         PLYMOUTH or PLYMOUTH BEEF.




                                                            3
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 4 of 16



                   13.    Plymouth Beef is the owner of United States Registration Number 2,057,070 for

         the mark PLYMOUTH BEEF CO. and Design as follows, for “meat,” claiming using since at

         least as early as 1963, and said registration has become incontestable within the meaning of

         Section 15 of the Lanham Act, 15 U.S.C. § 1065.




                   14.    As a result of its widespread, continuous, and exclusive use of the name

         PLYMOUTH to identify its goods and Plymouth as their source, Plymouth owns valid and

         subsisting rights to the PLYMOUTH trademark, alone and in combination with other elements,

         since long prior to the acts of Defendants complained of herein.


                   15.    For at least twenty years, Plymouth has been selling high quality, USDA-certified

         ground beef and burger patties in the United States in distinctive red, white and blue packaging

         (the “PLYMOUTH Trade Dress”) as follows:




                                                           4
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 5 of 16




                   16.    As marketed at retail, the product is usually stacked in refrigerator cases as

         follows, with the side label facing the consumer:




                                                            5
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 6 of 16



                   17.     As a result of its widespread, continuous, and exclusive use of the PLYMOUTH

         Trade Dress to identify its goods, Plymouth owns valid and subsisting rights to the PLYMOUTH

         Trade Dress since long prior to the acts of Defendants complained of herein.


                   18.     The distinctive design of the PLYMOUTH Trade Dress has no inherent meaning,

         and the PLYMOUTH Trade Dress is therefore inherently distinctive in identifying Plymouth’s

         products.


                   19.     Plaintiff’s ground beef products sold under the PLYMOUTH trademark and

         PLYMOUTH Trade Dress have been enormously successful, generating sales annually of

         approximately $15 million or more.


                                    DEFENDANTS’ UNLAWFUL ACTIVITIES

                   20.     Upon information and belief, Defendant Wonder is owned and operated by

         Defendants David and Jack Hamedan and other family members.


                   21.     Upon information and belief, Defendants are engaged in the distribution, offering

         for sale, and selling of meat, including ground beef and burger patties.


                   22.     Upon information and belief, Defendants David and Jack Hamedan directed and

         were responsible for the conduct of Wonder complained of herein.


                   23.     Upon information and belief, Defendant Nation’s Best is engaged in the

         producing and offering for sale various meat and meat products, including ground beef and

         burger patties.




                                                           6
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 7 of 16



                   24.    Upon information Defendants Hyland and Robinson are owners of Defendant

         Nation’s Best and directed and were responsible for the conduct of Wonder complained of

         herein.


                   25.    Without Plymouth’s authorization, and beginning long after Plymouth acquired

         protectable and exclusive rights in its PLYMOUTH Trademark and PLYMOUTH Trade Dress

         Defendants commenced the production, distribution, advertising, promotion, offering for sale,

         and sale of their ground beef and burger patties in a trade dress that closely approximates

         Plaintiff’s package design, as follows, which it has specifically identified to customers using

         Plaintiff’s name PLYMOUTH:




                   26.    Increasing the likelihood of confusion caused by Defendants’ copying of the

         PLYMOUTH Trade Dress is the fact that the products are placed on sale with only the side

         facing out to the consumer, as follows:




                                                          7
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 8 of 16




                   27.    On information and belief, because Defendants have promoted their accused

         product to customers by identifying it under the name PLYMOUTH, those retail customers

         identify Defendants’ accused product in retail displays under the name PLYMOUTH, which

         name appears on the green stickers this retailer used to identify the accused products.


                   28.    Not only have retailers carrying the accused products displayed them under the

         name PLYMOUTH, as shown above, but such retailers have also specifically invoiced the

         infringing product to customers under the name PLYMOUTH.


                   29.    Such conduct of promoting Defendants’ accused product under the name

         PLYMOUTH constitutes passing off.




                                                          8
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 9 of 16



                   30.    Defendants Wonder and Jack and David Hamedan commenced their unlawful

         conduct after repeatedly requesting from Plymouth permission to distribute its PLYMOUTH

         hamburger meat in its distinctive red, white and blue packaging, which requests Plymouth

         consistently declined.


                   31.    Upon information and belief, Defendants had actual knowledge of the

         PLYMOUTH Trademark PLYMOUTH Trade Dress and adopted the infringing package design

         and use of the PLYMOUTH trademark with a specific intent to trade upon the reputation of and

         goodwill in Plymouth’s name and mark and trade dress.


                   32.    Defendants’ conduct as aforesaid is likely to cause confusion among consumers

         and to mislead as to the source and quality of their products, is likely to deceive the relevant

         consuming public into believing, mistakenly, that Defendants’ goods originate from, are

         associated or affiliated with, or otherwise authorized by Plymouth, and divert potential sales of

         Plymouth’s goods to the Defendants.


                   33.    Defendants have used the accused products as a means to establish relationships

         with Plaintiff’s customers and to continue to make sales derived from such initial infringing

         conduct at the expense of Plaintiff.


                   34.    Defendants’ acts have caused, and unless restrained, will continue to cause

         damage and immediate irreparable harm to Plymouth and to its valuable reputation and goodwill

         with the consuming public for which Plymouth has no adequate remedy at law.




                                                           9
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 10 of 16



                                                        COUNT I

                            Federal Trademark Infringement Under 15 U.S.C. § 1114(1)

                   35.     Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 34

         hereof, as though fully set forth herein.


                   36.     Defendants’ unauthorized use in commerce of the name PLYMOUTH as alleged

         herein has been and is likely to deceive consumers as to the origin, source, sponsorship, or

         affiliation of Defendants’ goods, has caused and is likely to cause consumers to believe, contrary

         to fact, that Defendants’ goods are sold, authorized, endorsed, or sponsored by Plymouth, or that

         Defendants are in some way affiliated with or sponsored by Plymouth. Defendants’ conduct

         therefore constitutes trademark infringement in violation of Section 32(1) of the Lanham Act, 15

         U.S.C. § 1114(1).


                   37.     Upon information and belief, Defendants have committed the foregoing acts of

         infringement with full knowledge of Plymouth’s prior rights in the PLYMOUTH trademark and

         with the willful intent to cause confusion and trade on Plymouth’s goodwill.


                   38.     Defendants’ conduct is causing immediate and irreparable harm and injury to

         Plaintiff and its distributors, and to Plainitff’s goodwill and reputation, and will continue to both

         damage Plymouth and confuse the public unless enjoined by this court. Plymouth has no

         adequate remedy at law.


                   39.     Plymouth is entitled to, among other relief, injunctive relief and an award of

         actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees,

         and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

         together with prejudgment and post-judgment interest.

                                                            10
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 11 of 16



                                                       COUNT II

                                    Unfair Competition Under 15 U.S.C. § 1125(a)

                   40.     Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 39

         hereof, as though fully set forth herein.


                   41.     Defendants’ unauthorized use in commerce of the name PLYMOUTH and the the

         accused trade dress as alleged herein has been and is likely to deceive consumers as to the origin,

         source, sponsorship, or affiliation of Defendants’ goods, and is likely to cause consumers to

         believe, contrary to fact, that Defendants’ goods are sold, authorized, endorsed, or sponsored by

         Plymouth, or that Defendants are in some way affiliated with or sponsored by Plymouth.


                   42.     Defendants’ unauthorized use in commerce of the name PLYMOUTH and the

         accused trade dress as alleged herein constitutes use of a false designation of origin.


                   43.     Upon information and belief, Defendants’ conduct as alleged herein is willful and

         is intended to and is likely to cause confusion, mistake, or deception as to the affiliation,

         connection, or association of Defendants with Plymouth.


                   44.     Defendants’ conduct as alleged herein constitutes unfair competition in violation

         of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).


                   45.     Defendants’ conduct as alleged herein is causing immediate and irreparable harm

         and injury to Plymouth and its distributors, and to Plaintiff’s goodwill and reputation, and will

         continue to both damage Plymouth and confuse the public unless enjoined by this court. Plaintiff

         has no adequate remedy at law.




                                                           11
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 12 of 16



                   46.     Plymouth is entitled to, among other relief, injunctive relief and an award of

         actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees,

         and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

         together with prejudgment and post-judgment interest.


                                                       COUNT III

                             Deceptive Practices and Acts Under New York GBL § 349

                   47.     Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 46

         hereof, as though fully set forth herein.


                   48.     The aforesaid acts of Defendants constitute deceptive acts or practices in the

         conduct of business, trade, or commerce in New York State in violation of Section 349 of the

         New York General Business Law.


                   49.     Defendants’ aforesaid conduct has caused, and unless enjoined by this Court, will

         continue to cause, Plaintiff to sustain irreparable damage, loss, and injury, for which Plaintiff has

         no adequate remedy at law.


                                                       COUNT V

                          Common Law Trademark Infringement and Unfair Competition

                   50.     Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 49

         hereof, as though fully set forth herein.


                   51.     Defendants’ unauthorized use in commerce of the PLYMOUTH trademark and

         the accused trade dress as alleged herein has been and is likely to confuse and deceive consumers

         as to the origin, source, sponsorship, or affiliation of Defendants’ goods, and is likely to cause


                                                            12
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 13 of 16



         consumers to believe, contrary to fact, that Defendants’ goods are sold, authorized, endorsed, or

         sponsored by Plymouth, or that Defendants are in some way affiliated with or sponsored by

         Plymouth.


                   52.     The aforesaid conduct of the Defendants constitutes the infringement of

         Plymouth’s common law rights in the PLYMOUTH Trademark and PLYMOUTH Trade Dress

         and unfair competition in violation of the common law of the State of New York.


                   53.     Defendants’ aforesaid conduct has caused, and unless enjoined by this Court, will

         continue to cause, Plaintiff to sustain irreparable damage, loss, and injury, for which Plaintiff has

         no adequate remedy at law.


                                                      COUNT VI

                           Common Law Tortious Interference With Economic Relations

                   54.     Plaintiff repeats, realleges, and incorporates by reference paragraphs 1 through 53

         hereof, as though fully set forth herein.


                   55.     Plaintiff has long enjoyed successful relationships with its customers throughout

         the United States and in New York, and is able to enter into relationships with new customers

         due in no small part to the goodwill that it has accumulated through the years.


                   56.     Defendants’ conduct has interfered with Plaintiff’s existing and prospective

         relationships with customers and constitutes tortious interference with economic relations.


                   57.     Defendants knew of Plaintiff, the goodwill it has accumulated with customers,

         and the existing and prospective relationships Plaintiff has with its customers.




                                                           13
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 14 of 16



                   58.     Upon information and belief, Defendants’ deliberate, unfair, and improper use of

         the PLYMOUTH name and the accused products as a means to establish relationships with

         Plaintiff’s customers and to take business from Plaintiff’s established customers has been and is

         intended to interfere with Plaintiff’s existing and potential relationships with such customers.


                   59.     Defendants’ tortious interference with Plaintiff’s economic relationships has

         caused, and unless enjoined by this Court, will continue to cause, Plaintiff to sustain irreparable

         damage, loss, and injury, for which Plaintiff has no adequate remedy at law.


                   60.     As a direct and proximate result of Defendants’ tortious interference with

         Plaintiff’s economic relationships, Plaintiff has suffered damages in an amount to be proven at

         trial.


                                               PRAYER FOR RELIEF

                   WHEREFORE, Plaintiff requests judgment against Defendants as follows:

                   1.      Preliminarily and permanently enjoining Defendants, their employees, agents,

         officers, directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all of those in

         active concert and participation with any of the foregoing persons and entities who receive actual

         notice of the Court’s order by personal service or otherwise from using the name or mark

         PLYMOUTH or the infringing trade dress, or any other names or marks or trade dress that is

         likely to cause confusion, to cause mistake or to deceive with respect to the PLYMOUTH

         trademark or the PLYMOUTH Trade Dress, from otherwise infringing PLYMOUTH trademark

         or the PLYMOUTH Trade Dress, or from competing unfairly with Plaintiff.

                   2.      Preliminarily and permanently enjoining Defendants, their employees, agents,

         officers, directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all of those in

                                                            14
4839-0181-1644.1
                        Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 15 of 16



         active concert and participation with any of the foregoing persons and entities who receive actual

         notice of the Court’s order by personal service or otherwise from further acts of tortious

         interference with Plaintiff’s economic relations.

                   3.     Awarding Plaintiff all damages to and costs incurred by it because of Defendants’

         infringing activities and other conduct complained of herein, jointly and severally, in an amount

         to be determined at trial but believed to be in excess of $10 million, together with all profits of

         Defendants.

                   4.     Awarding Plaintiff an amount up to three times the amount of its actual damages,

         in accordance with Section 35(a) of the Lanham Act (15 U.S.C. § 1117(a)).

                   5.     Awarding Plaintiff punitive and exemplary damages as the court finds appropriate

         to deter any future willful infringement.

                   6.     Declaring that this is an exceptional case pursuant to Section 35(a) of the Lanham

         Act and awarding Plaintiff its costs and reasonable attorneys’ fees thereunder (15 U.S.C. §

         1117(a)).

                   7.     Awarding Plaintiff interest, including prejudgment and post-judgment interest, on

         the foregoing sums.




                                                          15
4839-0181-1644.1
                         Case 1:20-cv-04029 Document 1 Filed 05/26/20 Page 16 of 16




                   8.       Awarding such other and further relief as the Court deems just and proper.


                                             DEMAND FOR JURY TRIAL

                   Under Fed. R. Civ. P. Rule 38, Plaintiff requests a trial by jury of any issues so triable by

         right.


          Dated:        May 26, 2020                          Respectfully submitted,
                                                              /s/ Jonathan Moskin
                                                              Jonathan E. Moskin
                                                              FOLEY & LARDNER LLP
                                                              90 Park Avenue
                                                              New York, New York 10016
                                                              Telephone: 212-682-7474
                                                              E-mail:jmoskin@foley.com

                                                              Attorneys for Plaintiff
                                                              Plymouth Beef, Inc.




                                                            16
4839-0181-1644.1
